693 N.W.2d 425 (2005)
Gerilynn L. WALBRIDGE, Relator,
v.
NORTHERN HYDRAULICS, and Compcost, Respondents,
Medica/Healthcare Recoveries, Intervenor.
No. A04-2232.
Supreme Court of Minnesota.
March 17, 2005.
John J. Horvei, New Brighton, MN, for Employee-Relator.
Jay T. Hartman, Tracy M. Borash, Heacox, Hartman, Mattaini, Koshmrl, Cosgriff & Johnson, P.A., St. Paul, MN, for Employer & Insurer-Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 22, 2004, *426 be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Paul H. Anderson
Associate Justice